Citation Nr: 0202912	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  00-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to a disability rating greater than 10 
percent for tinnitus with vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran's appeal originally included a claim for an 
increased rating for cystic acne.  In a September 2001 rating 
decision, the RO established a 50 percent evaluation for the 
disability.  The RO informed the veteran in that rating 
action and in the September 2001 supplemental statement of 
the case that the increase constituted a full grant of 
benefits on appeal.  There was no response from the veteran 
or his representative.  Therefore, the issue is not currently 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's asthma and his period of active 
duty service, exposure to herbicides therein, or any other 
incident of service.  

3.  No complex or controversial medical question has been 
presented in this case with respect to the claim for service 
connection for asthma.

4.  The service-connected disability characterized as 
tinnitus with vertigo is manifested by subjective complaints 
of constant tinnitus, frequent episodes of vertigo, and 
occasional staggering, as well as objective test results 
suggesting compensated right peripheral vestibular 
dysfunction.  

CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated during active duty 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159).  

2.  An opinion from an independent medical expert is not 
warranted with respect to the claim for service connection 
for asthma.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991); 38 
C.F.R. §§ 20.901(a) (2001).

3.  The criteria for a 30 percent disability rating for 
tinnitus with vertigo have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.7, 4.20, 4.21, 4.87, Diagnostic Codes 6204, 6260 (2001); 
38 C.F.R. § 4.87a, Diagnostic Codes 6204, 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1999 rating decision, September 1999 statement of the 
case, and the September 2001 supplemental statement of the 
case, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  With respect to 
the duty to assist, the RO has secured relevant VA treatment 
records and medical examinations.  Although there is no 
medical examination or opinion related to the veteran's 
asthma claim, as discussed in more detail below, the Board 
finds no reasonable basis to require such action.  In 
addition, the veteran has not authorized VA to obtain any 
private medical records.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his claims.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service Connection for Asthma

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) 
(listing diseases associated with herbicide exposure for 
purposes of the presumption).  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201, 
115 Stat. 976 (2001) (to be codified at 38 U.S.C. § 1116(f)) 
(effective Dec. 27, 2001) (a veteran who served on active 
military, naval, or air duty in Vietnam during the Vietnam 
period of war is presumed to have been exposed to an 
herbicide agent absent affirmative evidence to the contrary).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, service medical records are negative for 
symptom, diagnosis, or treatment of asthma or other chronic 
respiratory disease.  Thus, there is no basis for 
establishing service connection due to chronicity in service 
or continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Similarly, asthma 
is not a designated disease associated with herbicide 
exposure for purposes of presumptive service connection.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e)

Moreover, there is no competent evidence that links the 
veteran's asthma to service, to include exposure to Agent 
Orange.  The Board acknowledges that VA medical records 
dating from the March 1971 VA examination intermittently 
reflect objective findings of respiratory abnormality.  
However, those records also document a long history of 
tobacco and marijuana use.  In addition, the records are 
negative for history or diagnosis of asthma.  In fact, the 
veteran's examination for possible exposure to toxic 
chemicals completed in December 1981 and January 1982 noted 
the impression from examination including mild bronchospasm, 
rule out infection of the bronchi or lungs, with no diagnosis 
of asthma and no opinion as to relationship to service.  

The veteran concedes in his January 1992 hearing that he was 
not diagnosed as having asthma until 1983.  Review of records 
of a VA hospitalization from January 1983 to February 1984 
shows a diagnosis of asthma.  The discharge summary indicates 
that during the admission for unrelated treatment, he began 
to complain or shortness of breath and ultimately had three 
major episodes of respiratory decompensation that required 
transfer to a medical unit.  Physicians made a diagnosis of 
asthma though an infective or inhalation of toxic material 
was never thoroughly ruled out.  The veteran's representative 
points to this diagnosis as support for the claim that the 
veteran's asthma is related to exposure to Agent Orange in 
service.  He asserts that the veteran already has a service-
connected skin disability premised on Agent Orange exposure, 
such that it was reasonable to assume that the veteran also 
inhaled the chemical, damaging his lungs.   
  
A thorough review of the relevant treatment notes, however, 
refutes the representative's argument.  In April 1983, the 
veteran was diagnosed with and treated for interstitial 
pneumonitis.  Treatment notes dated in July 1983 stated that 
he became dizzy and short of breath after working with 
polyurethane.  He had a two- or three-day history of slightly 
increased upper respiratory symptoms, as well as chronic 
morning cough from 40-pack year history of smoking.  Chest X-
rays showed bibasilar fine infiltrates.  He also had a fever.  
The diagnosis after examination was hypoxia, etiology 
unclear, but with constitutional symptoms of fever, malaise, 
and fatigue and recent history of upper respiratory symptoms, 
and chest X-ray results, the veteran most likely had 
pneumonia.  The veteran had additional respiratory problems 
later in July 1983.  The assessment at that time was 
recurrent pneumonia with possible allergic pneumonitis or 
chronic airway disease, though later progress notes indicated 
that it clearly reactive lung disease, historically 
suggestive of some toxic exposure at his workplace.  Notes of 
a pulmonary assessment related that this admission was again 
precipitated by working with polyurethane at work.  Thus, the 
contemporaneous treatment records specifically relate the 
onset of asthma to exposure to polyurethane in 1983, not 
exposure to Agent Orange in service many years earlier.  

Subsequent medical records similarly fail to establish a 
relationship between asthma and exposure to Agent Orange or 
any other incident of the veteran's active service.  Absent 
evidence of such a relationship, the claim must fail.  Boyer, 
210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for asthma.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(6).

Finally, the Board observes that the veteran's representative 
has suggested that a medical opinion is required to make a 
determination on the issue of service connection for asthma.  
As part of the duty to assist, VA is required to secure a 
medical examination or opinion in a disability compensation 
claim when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

In addition, the Board may secure an independent medical 
expert opinion when, in the Board's judgment, it is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 
20.901(a).

However, in this case, there is simply no evidence, other 
than the bare allegation from the veteran and his 
representative, that asthma is related to service or to 
exposure to Agent Orange in service.  Such allegations are 
not competent evidence for purposes of the applicable law and 
regulation.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds no reasonable basis for 
securing a medical opinion as to the etiology of the 
veteran's asthma.  


Increased Rating for Tinnitus with Vertigo

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's tinnitus with vertigo is evaluated as 10 
percent disabling under Diagnostic Code (Code) 6260 and Code 
6204.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
ear disease, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to June 10, 1999, the Board may apply 
only the previous version of the rating criteria.  As of June 
10, 1999, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its September 1999 statement of the case, such 
that the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.   

Under the previous version of the regulations, Code 6260 
provides a maximum 10 percent evaluation for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  Under Code 6204, chronic labyrinthitis, a 10 percent 
rating is in order when disability is moderate, with tinnitus 
and occasional dizziness.  A maximum schedular evaluation of 
30 percent is assigned when disability is severe, with 
tinnitus, dizziness, and occasional staggering.  38 C.F.R. § 
4.87a (1998).  

Under the amended version of the regulations, a 10 percent 
maximum rating is assigned for recurrent tinnitus under Code 
6260.  The Note specifies that a separate
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes including Code 6204, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Under Code 6204, peripheral vestibular disorders, a 
10 percent rating is warranted when there is occasional 
dizziness.  A maximum schedular rating of 30 percent is 
assigned when there is dizziness and occasional staggering.  
38 C.F.R. § 4.87.  

In this case, the RO established service connection for 
tinnitus in a May 1971 rating decision and assigned a 
noncompensable (zero percent) evaluation.  The veteran 
submitted a claim for an increased rating in April 1998, 
noting a loss of balance.  The RO increased the evaluation to 
10 percent in the July 1999 rating decision on appeal.   

VA medical records dated from June 1998 reflect complaints of 
increased tinnitus with imbalance and episodes of vertigo 
that could occur several times a day.  The results of Caloric 
and Rotational Vestibular Testing performed in June 1998 are 
abnormal, suggesting compensated right peripheral vestibular 
dysfunction.  In his July 1999 notice of disagreement, the 
veteran states that he had occasional staggering.  During his 
April 2000 personal hearing, he explains that he took 
diazepam, primarily for symptoms from a separate disability, 
though it corrected a lot of his imbalance.  He adds that he 
drifted to one side when walking, risked tripping or losing 
direction when he walked at night, and had fallen due to 
vertigo.    

Upon a review of this record, the Board finds that the 
evidence supports a 30 percent schedular rating for tinnitus 
with vertigo under either version of the rating criteria.  
The Board observes that medical evidence does not necessarily 
confirm the severity of disability required to assign a 
higher rating.  However, given the nature of the rating 
criteria, it is clear that any medical record documenting 
such symptoms rely in significant part on report from the 
veteran, rather than sheer objective observation.  Thus, the 
veteran's testimony as to symptomatology is probative on the 
question of extent of disability.  In addition, his sworn 
testimony may be sufficient to bring the evidence into 
relative equipoise without sufficient evidence to rebut it, 
such that doubt must be resolved in his favor.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, given the 
veteran's reports in light of the objective evidence, and 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 30 percent disability rating for 
tinnitus with vertigo.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.87, Code 6204; 38 C.F.R. 
§ 4.87a, Code 6204 (1998).  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.    


ORDER

Service connection for asthma is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability rating for 
tinnitus with vertigo is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

